915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gordon SEE, Plaintiff-Appellant,v.WARDEN, LUTHER LUCKETT CORRECTIONAL COMPLEX, Department ofCorrections, Defendants-Appellees.
Nos. 90-5043, 90-5044.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
These appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court entered an order on November 30, 1989, denying plaintiff's motion for a temporary restraining order.  Plaintiff's notice of appeal filed December 22, 1989, was docketed in this court as Case No. 90-5043.  In addition, on December 11, 1989, plaintiff filed a notice of appeal which was docketed in this court as Case No. 90-5044.  Both appeals were filed from the same district court order.


3
The denial of a temporary restraining order generally is not appealable.   See Bailey v. Systems Innovation, Inc., 852 F.2d 93, 96 (3d Cir.1988).  This order is not appealable as it denies the motion for a temporary restraining order rather than an injunction.   See Bailey, 852 F.2d at 96.


4
It is ORDERED that the appeals be, and they hereby are, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.